
	

113 HR 4615 IH: Sensible Accounting to Value Energy Act of 2014 
U.S. House of Representatives
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4615
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2014
			Mr. King of New York (for himself, Mr. Perlmutter, Mr. McKinley, Mr. Welch, and Mr. Peters of California) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To improve the accuracy of mortgage underwriting used by Federal mortgage agencies by ensuring that
			 energy costs are included in the underwriting process, to reduce the
			 amount of energy consumed by homes, to facilitate the creation of energy
			 efficiency retrofit and construction jobs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Sensible Accounting to Value Energy Act of 2014 .
		2.DefinitionsIn this Act, the following definitions shall apply:
			(1)Covered agencyThe term covered agency—
				(A)means—
					(i)an executive agency, as that term is defined in section 102 of title 31, United States Code; and
					(ii)any other agency of the Federal Government; and
					(B)includes any enterprise, as that term is defined under section 1303 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4502).
				(2)Covered loanThe term covered loan means a loan secured by a home that is issued, insured, purchased, or securitized by a covered
			 agency.
			(3)HomeownerThe term homeowner means the mortgagor under a covered loan.
			(4)MortgageeThe term mortgagee means—
				(A)an original lender under a covered loan or the holder of a covered loan at the time at which that
			 mortgage transaction is consummated;
				(B)any affiliate, agent, subsidiary, successor, or assignee of an original lender under a covered loan
			 or the holder of a covered loan at the time at which that mortgage
			 transaction is consummated;
				(C)any servicer of a covered loan; and
				(D)any subsequent purchaser, trustee, or transferee of any covered loan issued by an original lender.
				(5)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.
			(6)ServicerThe term servicer means the person or entity responsible for the servicing of a covered loan, including the person
			 or entity who makes or holds a covered loan if that person or entity also
			 services the covered loan.
			(7)ServicingThe term servicing has the meaning given the term in section 6(i) of the Real Estate Settlement Procedures Act of
			 1974 (12 U.S.C. 2605(i)).
			3.Findings and purposes
			(a)FindingsCongress finds that—
				(1)energy costs for homeowners are a significant and increasing portion of their household budgets;
				(2)household energy use can vary substantially depending on the efficiency and characteristics of the
			 house;
				(3)expected energy cost savings are important to the value of the house;
				(4)the current test for loan affordability used by most covered agencies, commonly known as the debt-to-income test, is inadequate because it does not take into account the expected energy cost savings for the
			 homeowner of an energy efficient home; and
				(5)another loan limitation, commonly known as the loan-to-value test, is tied to the appraisal, which often does not adjust for efficiency features of houses.
				(b)PurposesThe purposes of this Act are to—
				(1)improve the accuracy of mortgage underwriting by Federal mortgage agencies by ensuring that energy
			 cost savings are included in the underwriting process as described below,
			 and thus to reduce the amount of energy consumed by homes and to
			 facilitate the creation of energy efficiency retrofit and construction
			 jobs;
				(2)require a covered agency to include the expected energy cost savings of a homeowner as a regular
			 expense in the tests, such as the debt-to-income test, used to determine
			 the ability of the loan applicant to afford the cost of homeownership for
			 all loan programs; and
				(3)require a covered agency to include the value home buyers place on the energy efficiency of a house
			 in tests used to compare the mortgage amount to home value, taking
			 precautions to avoid double-counting and to support safe and sound
			 lending.
				4.Enhanced energy efficiency underwriting criteria
			(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall, in consultation
			 with the advisory group established in section 7(b), develop and issue
			 guidelines for a covered agency to implement enhanced loan eligibility
			 requirements, for use when testing the ability of a loan applicant to
			 repay a covered loan, that account for the expected energy cost savings
			 for a loan applicant at a subject property, in the manner set forth in
			 subsections (b) and (c).
			(b)Requirements To account for energy cost savingsThe enhanced loan eligibility requirements under subsection (a) shall require that, for all covered
			 loans for which an energy efficiency report is voluntarily provided to the
			 mortgagee by the mortgagor, the covered agency and the mortgagee shall
			 take into consideration the estimated energy cost savings expected for the
			 owner of the subject property in determining whether the loan applicant
			 has sufficient income to service the mortgage debt plus other regular
			 expenses. To the extent that a covered agency uses a test such as a
			 debt-to-income test that includes certain regular expenses, such as hazard
			 insurance and property taxes, the expected energy cost savings shall be
			 included as an offset to these expenses. Energy costs to be assessed
			 include the cost of electricity, natural gas, oil, and any other fuel
			 regularly used to supply energy to the subject property.
			(c)Determination of estimated energy cost savings
				(1)In generalThe guidelines to be issued under subsection (a) shall include instructions for the covered agency
			 to calculate estimated energy cost savings using—
					(A)the energy efficiency report;
					(B)an estimate of baseline average energy costs; and
					(C)additional sources of information as determined by the Secretary.
					(2)Report requirementsFor the purposes of paragraph (1), an energy efficiency report shall—
					(A)estimate the expected energy cost savings specific to the subject property, based on specific
			 information about the property;
					(B)be prepared in accordance with the guidelines to be issued under subsection (a); and
					(C)be prepared—
						(i)in accordance with the Residential Energy Service Network’s Home Energy Rating System (commonly
			 known as HERS) by an individual certified by the Residential Energy Service Network, unless the Secretary finds
			 that the use of HERS does not further the purposes of this Act; or
						(ii)by other methods approved by the Secretary, in consultation with the Secretary of Energy and the
			 advisory group established in section 7(b), for use under this Act, which
			 shall include a third-party quality assurance procedure.
						(3)Use by appraiserIf an energy efficiency report is used under subsection (b), the energy efficiency report shall be
			 provided to the appraiser to estimate the energy efficiency of the subject
			 property and for potential adjustments for energy efficiency.
				(d)Required disclosure to consumer for a home with an energy efficiency reportIf an energy efficiency report is used under subsection (b), the guidelines to be issued under
			 subsection (a) shall require the mortgagee to—
				(1)inform the loan applicant of the expected energy costs as estimated in the energy efficiency
			 report, in a manner and at a time as prescribed by the Secretary, and if
			 practicable, in the documents delivered at the time of loan application;
			 and
				(2)include the energy efficiency report in the documentation for the loan provided to the borrower.
				(e)Required disclosure to consumer for a home without an energy efficiency reportIf an energy efficiency report is not used under subsection (b), the guidelines to be issued under
			 subsection (a) shall require the mortgagee to inform the loan applicant in
			 a manner and at a time as prescribed by the Secretary, and if practicable,
			 in the documents delivered at the time of loan application of—
				(1)typical energy cost savings that would be possible from a cost-effective energy upgrade of a home
			 of the size and in the region of the subject property;
				(2)the impact the typical energy cost savings would have on monthly ownership costs of a typical home;
				(3)the impact on the size of a mortgage that could be obtained if the typical energy cost savings were
			 reflected in an energy efficiency report; and
				(4)resources for improving the energy efficiency of a home.
				(f)LimitationsA covered agency shall not—
				(1)modify existing underwriting criteria or adopt new underwriting criteria that intentionally negate
			 or reduce the impact of the requirements or resulting benefits that are
			 set forth or otherwise derived from the enhanced loan eligibility
			 requirements required under this section; or
				(2)impose greater buy back requirements, credit overlays, insurance requirements, including private
			 mortgage insurance, or any other material costs, impediments, or penalties
			 on covered loans merely because the loan uses an energy efficiency report
			 or the enhanced loan eligibility requirements required under this section.
				(g)Applicability and implementation dateNot later than 3 years after the date of enactment of this Act, and before December 31, 2016, the
			 enhanced loan eligibility requirements required under this section shall
			 be implemented by each covered agency to—
				(1)apply to any covered loan for the sale, or refinancing of any loan for the sale, of any home;
				(2)be available on any residential real property (including individual units of condominiums and
			 cooperatives) that qualifies for a covered loan; and
				(3)provide prospective mortgagees with sufficient guidance and applicable tools to implement the
			 required underwriting methods.
				5.Enhanced energy efficiency underwriting valuation guidelines
			(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall—
				(1)in consultation with the Federal Financial Institutions Examination Council and the advisory group
			 established in section 7(b), develop and issue guidelines for a covered
			 agency to determine the maximum permitted loan amount based on the value
			 of the property for all covered loans made on properties with an energy
			 efficiency report that meets the requirements of section 4(c)(2); and
				(2)in consultation with the Secretary of Energy, issue guidelines for a covered agency to determine
			 the estimated energy savings under subsection (c) for properties with an
			 energy efficiency report.
				(b)RequirementsThe enhanced energy efficiency underwriting valuation guidelines required under subsection (a)
			 shall include—
				(1)a requirement that if an energy efficiency report that meets the requirements of section 4(c)(2) is
			 voluntarily provided to the mortgagee, such report shall be used by the
			 mortgagee or covered agency to determine the estimated energy savings of
			 the subject property; and
				(2)a requirement that the estimated energy savings of the subject property be added to the appraised
			 value of the subject property by a mortgagee or covered agency for the
			 purpose of determining the loan-to-value ratio of the subject property,
			 unless the appraisal includes the value of the overall energy efficiency
			 of the subject property, using methods to be established under the
			 guidelines issued under subsection (a).
				(c)Determination of estimated energy savings
				(1)Amount of energy savingsThe amount of estimated energy savings shall be determined by calculating the difference between
			 the estimated energy costs for the average comparable houses, as
			 determined in guidelines to be issued under subsection (a), and the
			 estimated energy costs for the subject property based upon the energy
			 efficiency report.
				(2)Duration of energy savingsThe duration of the estimated energy savings shall be based upon the estimated life of the
			 applicable equipment, consistent with the rating system used to produce
			 the energy efficiency report.
				(3)Present value of energy savingsThe present value of the future savings shall be discounted using the average interest rate on
			 conventional 30-year mortgages, in the manner directed by guidelines
			 issued under subsection (a).
				(d)Ensuring consideration of energy efficient featuresSection 1110 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C.
			 3339) is amended—
				(1)in paragraph (2), by striking ; and and inserting a semicolon; and
				(2)in paragraph (3), by striking the period at the end and inserting ; and and inserting after paragraph (3) the following:
					
						(4)that State certified and licensed appraisers have timely access, whenever practicable, to
			 information from the property owner and the lender that may be relevant in
			 developing an opinion of value regarding the energy- and water-saving
			 improvements or features of a property, such as—
							(A)labels or ratings of buildings;
							(B)installed appliances, measures, systems or technologies;
							(C)blueprints;
							(D)construction costs;
							(E)financial or other incentives regarding energy- and water-efficient components and systems
			 installed in a property;
							(F)utility bills;
							(G)energy consumption and bench­mark­ing data; and
							(H)third-party verifications or representations of energy and water efficiency performance of a
			 property, observing all financial privacy requirements adhered to by
			 certified and licensed appraisers, including section 501 of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6801).Unless a property owner consents to a lender, an appraiser, in carrying out the requirements of
			 paragraph (4), shall not have access to the commercial or financial
			 information of the owner that is privileged or confidential..
				(e)Transactions requiring state certified appraisersSection 1113 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C.
			 3342) is amended—
				(1)in paragraph (1), by inserting before the semicolon the following: , or any real property on which the appraiser makes adjustments using an energy efficiency report; and
				(2)in paragraph (2), by inserting after atypical the following: , or an appraisal on which the appraiser makes adjustments using an energy efficiency report..
				(f)Protections
				(1)Authority To impose limitationsThe guidelines to be issued under subsection (a) shall include such limitations and conditions as
			 determined by the Secretary to be necessary to protect against meaningful
			 under or over valuation of energy cost savings or duplicative counting of
			 energy efficiency features or energy cost savings in the valuation of any
			 subject property that is used to determine a loan amount.
				(2)Additional authorityAt the end of the 7-year period following the implementation of enhanced eligibility and
			 underwriting valuation requirements under this Act, the Secretary may
			 modify or apply additional exceptions to the approach described in
			 subsection (b), where the Secretary finds that the unadjusted appraisal
			 will reflect an accurate market value of the efficiency of the subject
			 property or that a modified approach will better reflect an accurate
			 market value.
				(g)Applicability and implementation dateNot later than 3 years after the date of enactment of this Act, and before December 31, 2016, each
			 covered agency shall implement the guidelines required under this section,
			 which shall—
				(1)apply to any covered loan for the sale, or refinancing of any loan for the sale, of any home; and
				(2)be available on any residential real property, including individual units of condominiums and
			 cooperatives, that qualifies for a covered loan.
				6.MonitoringNot later than 1 year after the date on which the enhanced eligibility and underwriting valuation
			 requirements are implemented under this Act, and every year thereafter,
			 each covered agency with relevant activity shall issue and make available
			 to the public a report that—
			(1)enumerates the number of covered loans of the agency for which there was an energy efficiency
			 report, and that used energy efficiency appraisal guidelines and enhanced
			 loan eligibility requirements; and
			(2)includes the default rates and rates of foreclosures for each category of loans.
			7.Rulemaking
			(a)In generalThe Secretary shall prescribe regulations to carry out this Act, in consultation with the Secretary
			 of Energy and the advisory group established in subsection (b), which may
			 contain such classifications, differentiations, or other provisions, and
			 may provide for such proper implementation and appropriate treatment of
			 different types of transactions, as the Secretary determines are necessary
			 or proper to effectuate the purposes of this Act, to prevent circumvention
			 or evasion thereof, or to facilitate compliance therewith.
			(b)Advisory groupTo assist in carrying out this Act, the Secretary shall establish an advisory group, consisting of
			 individuals representing the interests of—
				(1)mortgage lenders;
				(2)appraisers;
				(3)energy raters and residential energy consumption experts;
				(4)energy efficiency organizations;
				(5)real estate agents;
				(6)home builders and remodelers;
				(7)State energy officials; and
				(8)others as determined by the Secretary.
				8.Additional study
			(a)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall reconvene the
			 advisory group established in section 7(b), in addition to water and
			 locational efficiency experts, to advise the Secretary on the
			 implementation of the enhanced energy efficiency underwriting criteria
			 established in sections 4 and 5.
			(b)RecommendationsThe advisory group established in section 7(b) shall provide recommendations to the Secretary on
			 any revisions or additions to the enhanced energy efficiency underwriting
			 criteria deemed necessary by the group, which may include alternate
			 methods to better account for home energy costs and additional factors to
			 account for substantial and regular costs of homeownership such as
			 location-based transportation costs and water costs. The Secretary shall
			 forward any legislative recommendations from the advisory group to
			 Congress for its consideration.
			
